Exhibit 10.3

 

 

TRANSITION SERVICES AGREEMENT

BETWEEN

THE TIMKEN COMPANY

AND

TIMKENSTEEL CORPORATION

Dated June 30, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I         DEFINITIONS

     1   

Section 1.1

  Definitions      1   

ARTICLE II         PERFORMANCE AND SERVICES

     3   

Section 2.1

  General      3   

Section 2.2

  Additional Services      4   

Section 2.3

  Service Requests      4   

Section 2.4

  Access      5   

Section 2.5

  Books and Records; Retention and Transfer of Materials and Service Recipient
Data      5   

ARTICLE III         SERVICE QUALITY; INDEPENDENT CONTRACTOR

     6   

Section 3.1

  Service Quality      6   

Section 3.2

  Independent Contractor; Assets      7   

Section 3.3

  Uses of Services      7   

Section 3.4

  Transition of Responsibilities      7   

Section 3.5

  Disclaimer of Warranties: Force Majeure      7   

ARTICLE IV         FEES; PAYMENT

     8   

Section 4.1

  Fees      8   

Section 4.2

  Taxes      8   

Section 4.3

  Invoices and Payment      9   

Section 4.4

  Timing of Payment; No Offsets      9   

Section 4.5

  Non-Payment      9   

Section 4.6

  Payment Disputes      9   

ARTICLE V         CONFIDENTIALITY

     10   

Section 5.1

  Confidentiality      10   

Section 5.2

  Security      10   

ARTICLE VI         TERMINATION

     11   

Section 6.1

  Term      11   

Section 6.2

  Option to Extend Term      11   

Section 6.3

  Partial Termination      11   

Section 6.4

  Termination of Entire Agreement      12   

Section 6.5

  Procedures on Termination      12   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

Section 6.6

  Effect of Termination      12   

ARTICLE VII         INDEMNIFICATION AND DISPUTE RESOLUTION

     13   

Section 7.1

  Limitation of Liability      13   

Section 7.2

  Indemnification by TimkenSteel      13   

Section 7.3

  Indemnification by Timken      13   

Section 7.4

  Exclusive Remedy      14   

Section 7.5

  Risk Allocation      14   

Section 7.6

  Indemnification Procedures      14   

Section 7.7

  Express Negligence      14   

Section 7.8

  Dispute Resolution      14   

ARTICLE VIII         MISCELLANEOUS

     14   

Section 8.1

  Amendment and Modification      14   

Section 8.2

  Waiver      15   

Section 8.3

  Notices      15   

Section 8.4

  Entire Agreement      15   

Section 8.5

  No Third-Party Beneficiaries      15   

Section 8.6

  Governing Law      16   

Section 8.7

  Assignment      16   

Section 8.8

  Severability      16   

Section 8.9

  Execution in Counterparts      16   

Section 8.10

  Rules of Construction      16   

Section 8.11

  Successors and Assigns      17   

Section 8.12

  Performance      17   

Section 8.13

  No Public Announcement      17   

ANNEXES

 

Annex A

   Authorized Representatives

Annex B

   Timken Services and Fees

Annex C

   TimkenSteel Services and Fees

SCHEDULES        

  

Schedule C.2

   Central Yard Commercial Terms

 

-ii-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT dated June 30, 2014 (this “Agreement”), is
between The Timken Company, an Ohio corporation (“Timken”), and TimkenSteel
Corporation, an Ohio corporation (“TimkenSteel”). Timken and TimkenSteel are
sometimes referred to herein individually as a “Party”, and collectively as the
“Parties”.

RECITALS

A.       TimkenSteel and Timken are Parties to that certain Separation and
Distribution Agreement dated as of the Distribution Date (the “Separation
Agreement”).

B.       Pursuant to the Separation Agreement, the Parties agreed to separate
Timken into two companies (1) TimkenSteel which will own and conduct, directly
and indirectly, the Steel Business; and (2) Timken, which will continue to own
and conduct, directly and indirectly, the Bearings Business (the “Separation”).

C.       In connection with the transactions contemplated by the Separation
Agreement and in order to ensure a smooth transition following the Separation,
each Party desires that the other Party provide, or cause its Affiliates or
contractors to provide, certain transition services.

D.       It is the intent of the Parties that the Services be provided at cost,
and therefore, the Fees set forth on Annex B and Annex C were calculated to
reflect costs.

In consideration of the forgoing and the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1   Definitions. Unless otherwise defined herein, each capitalized
term will have the meaning specified for such term in the Separation Agreement.
As used in this Agreement:

“Additional Services” means the Additional Timken Services or the Additional
TimkenSteel Services, individually, or the Additional Timken Services and the
Additional TimkenSteel Services, collectively, as the context may indicate. Any
Additional Services provided pursuant to this Agreement will be deemed to be
“Services” under this Agreement.

“Additional TimkenSteel Service” has the meaning set forth in Section 2.2(b).

“Additional Timken Service” has the meaning set forth in Section 2.2(a).

“Agreement” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Authorized Representative” means, for each Party, any of the individuals listed
on Annex A under the name of such Party.

“Availed Party” has the meaning set forth in Section 5.2(a).

“Fees” means the fees for a particular Service as set forth on Annex B or Annex
C as the case may be.

“Force Majeure Events” has the meaning set forth in Section 3.5(b).

“Materials” has the meaning set forth in Section 2.5(a).

“Partial Termination” has the meaning set forth in the Section 6.3(a).

“Party” has the meaning set forth in the Preamble.

“Payment Due Date” has the meaning set forth in Section 4.4.

“Safety and Security Policies” has the meaning set forth in Section 5.2(a).

“Separation” has the meaning set forth in the Recitals.

“Separation Agreement” has the meaning set forth in the Recitals.

“Service Provider” means (a) in the case of Timken Services, Timken or any of
its Subsidiaries providing a Timken Service hereunder, or (b) in the case of
TimkenSteel Services, TimkenSteel or any of its Subsidiaries providing a
TimkenSteel Service hereunder.

“Service Recipient” means (a) in the case of Timken Services, TimkenSteel or any
of its Subsidiaries receiving a Timken Service hereunder, or (b) in the case of
TimkenSteel Services, Timken or any of its Subsidiaries receiving a TimkenSteel
Service.

“Service Recipient Data” means all of the data and information owned and
provided solely by the Service Recipient, or created by the Service Provider
solely on behalf, or for the benefit, of the Service Recipient (including any
such data and information created by the Service Provider or the Service
Recipient using the Service Provider’s computer systems or software) in relation
to the provision of the Services.

“Service Term” means the term for a particular Service as set forth on Annex B
or Annex C, as the case may be.

“Services” means the Timken Services or the TimkenSteel Services, individually,
or the Timken Services and the TimkenSteel Services, collectively, as the
context may indicate.

“Systems” has the meaning set forth in Section 5.2(a).

 

-2-



--------------------------------------------------------------------------------

“Term” has the meaning set forth in Section 6.1.

“Term Extension” has the meaning set forth in Section 6.2.

“Timken” has the meaning set forth in the Preamble.

“Timken Services” means the Services generally described on Annex B and any
other Service provided by Timken or any of its Subsidiaries pursuant to this
Agreement.

“TimkenSteel” has the meaning set forth in the Preamble.

“TimkenSteel Services” means the Services generally described on Annex C and any
other Service provided by TimkenSteel or any of its Subsidiaries pursuant to
this Agreement.

ARTICLE II

PERFORMANCE AND SERVICES

Section 2.1   General.

(a)       During the Term, and subject to the terms and conditions of this
Agreement, Timken will use commercially reasonable efforts to provide, or cause
to be provided, the Timken Services to TimkenSteel and its Subsidiaries. The
applicable Fee for each Timken Service will be the specified Fee for such Timken
Service set forth on Annex B, and the applicable Service Term for each Timken
Service will be the specified Service Term for such Timken Service set forth on
Annex B, in each case, subject to adjustment for each Term Extension as provided
in Section 6.2. Notwithstanding anything to the contrary contained herein or on
any Annex, Timken will have no obligation under this Agreement to: (i) operate
the Steel Business or any portion thereof (it being acknowledged and agreed by
Timken and TimkenSteel that providing the Timken Services will not be deemed to
be operating the Steel Business or any portion thereof); (ii) advance funds or
extend credit to TimkenSteel; (iii) hire new employees for the purpose of
providing the Timken Services; (iv) provide Timken Services to any Person other
than TimkenSteel Entities; or (v) implement systems, processes, technologies,
plans or initiatives developed, acquired or utilized by Timken whether before or
after the Distribution Date.

(b)       During the Term, and subject to the terms and conditions of this
Agreement, TimkenSteel will use commercially reasonable efforts to provide, or
cause to be provided, the TimkenSteel Services to Timken and the other Bearings
Entities. The applicable Fee for each TimkenSteel Service will be the specified
Fee for such TimkenSteel Service set forth on Annex C, and the applicable
Service Term for each TimkenSteel Service will be the specified Service Term for
such TimkenSteel Service set forth on Annex C, in each case, subject to
adjustment for each Term Extension as provided in Section 6.2. Notwithstanding
anything to the contrary contained herein or on any Annex, TimkenSteel will have
no obligation under this Agreement to: (i) operate the Bearings Business or any
portion thereof (it being acknowledged and agreed by Timken and TimkenSteel that
providing the TimkenSteel Services will not be deemed to

 

-3-



--------------------------------------------------------------------------------

be operating the Bearings Business or any portion thereof); (ii) advance funds
or extend credit to Timken; (iii) hire new employees for the purpose of
providing the TimkenSteel Services; (iv) provide TimkenSteel Services to any
Person other than Bearings Entities; or (v) implement systems, processes,
technologies, plans or initiatives developed, acquired or utilized by
TimkenSteel whether before or after the Distribution Date.

(c)       Notwithstanding anything to the contrary in this Agreement, neither
Timken nor TimkenSteel (nor any of their respective Subsidiaries) will be
required to perform Services hereunder or take any actions relating thereto that
conflict with or violate any applicable Law, contract, license, sublicense,
authorization, certification or permit.

Section 2.2   Additional Services.

(a)       If TimkenSteel reasonably determines that additional transition
services (not listed on Annex B) of the type previously provided by the Bearings
Group to the Steel Business are necessary to conduct the Steel Business, and
TimkenSteel or its Subsidiaries are not able to provide such services to the
Steel Business, then TimkenSteel may provide written notice thereof to Timken.
Upon receipt of such notice by Timken, if Timken is willing, in its sole
discretion, to provide such additional service during the Term, the Parties will
negotiate in good faith an amendment to Annex B setting forth the additional
service (each such service an “Additional Timken Service”), the terms and
conditions for the provision of such Additional Timken Service and the Fees
payable by TimkenSteel for such Additional Timken Service, such Fees to be
determined on an arm’s-length basis with the intent that they reflect costs.

(b)       If Timken reasonably determines that additional transition Services
(not listed on Annex C) of the type previously provided by the TimkenSteel Group
to the Bearings Business are necessary to conduct the Bearings Business, and
Timken or its Subsidiaries are not able to provide such services to the Bearings
Business, then Timken may provide written notice thereof to TimkenSteel. Upon
receipt of such notice by TimkenSteel, if TimkenSteel is willing, in its sole
discretion, to provide such additional service during the Term, the Parties will
negotiate in good faith an amendment to Annex C setting forth the additional
service (each such service an “Additional TimkenSteel Service”), the terms and
conditions for the provision of such Additional TimkenSteel Service and the Fees
payable by Timken for such Additional TimkenSteel Service, such Fees to be
determined on an arm’s-length basis with the intent that they reflect costs.

Section 2.3   Service Requests. Any requests by a Party to the other Party
regarding the Services or any modification or alteration to the provision of the
Services must be made by an Authorized Representative (it being understood that
the receiving Party will not be obligated to agree to any modification or
alteration requested thereby). Notwithstanding anything to the contrary
hereunder, each Party may avail itself of the remedies set forth in Section 6.4
without fulfilling the notice requirements of this Section 2.3.

 

-4-



--------------------------------------------------------------------------------

Section 2.4   Access.

(a)       Subject to Section 5.2, TimkenSteel, at the reasonable request of
Timken, will make available on a timely basis to Timken all information
reasonably requested by Timken to enable it to provide the Timken Services.
TimkenSteel will give Timken and its Affiliates, employees, agents and
representatives, as reasonably requested by Timken, reasonable access, during
regular business hours and at such other times as are reasonably required, to
the premises of the Steel Business for the purposes of providing the Timken
Services.

(b)       Subject to Section 5.2, Timken, at the reasonable request of
TimkenSteel, will make available on a timely basis to TimkenSteel all
information reasonably requested by TimkenSteel to enable it to provide the
TimkenSteel Services. Timken will give TimkenSteel and its Affiliates,
employees, agents and representatives, as reasonably requested by TimkenSteel,
reasonable access, during regular business hours and at such other times as are
reasonably required, to the premises of the Bearings Business for the purposes
of providing the TimkenSteel Services.

Section 2.5   Books and Records; Retention and Transfer of Materials and Service
Recipient Data.

(a)       For a period of 12 months following termination of this Agreement, the
Service Provider will retain all books, records, files, databases or computer
software or hardware (including current and archived copies of computer files)
(the “Materials”) with respect to matters relating to the Services provided to
the Service Recipient hereunder that are in a form and contain a level of detail
substantially consistent with the records retention policies of the Service
Provider prior to the Distribution Date (unless any such Materials have been
delivered to the Service Recipient or the Service Recipient otherwise has a copy
of such Materials). The Service Provider will make such Materials available to
the Service Recipient for its review, upon reasonable notice, at the Service
Recipient’s expense, during regular business hours, including in order to verify
disputed charges under Section 4.6. If at any time during the 12-month period
following the termination of this Agreement, the Service Recipient reasonably
requests in writing that certain Materials be delivered to the Service
Recipient, the Service Provider promptly will arrange for the delivery of the
requested Materials in a form reasonably requested by the Service Recipient to a
location specified by, and at the expense of, the Service Recipient. As promptly
as practicable following the expiration of the Service Term (or earlier
termination pursuant to Section 6.3) of a Service, the Service Provider will use
commercially reasonable efforts to furnish to the Service Recipient, and assist
in the transition of Materials belonging to the Service Recipient and relating
to such Service as clearly identified by the Service Recipient.

(b)       The Service Recipient Data will be and will remain the property of the
Service Recipient. The Service Provider will use the Service Recipient Data
solely to provide the Services to the Service Recipient as set forth herein and
for no other purpose whatsoever. During the Term, the Service Provider will, to
the extent reasonably practicable, promptly provide the Service Recipient Data
to the Service

 

-5-



--------------------------------------------------------------------------------

Recipient upon the Service Recipient’s reasonable request and at the Service
Recipient’s expense. As promptly as practicable following the termination or
expiration of this Agreement for any reason, the Service Provider will use
commercially reasonable efforts to deliver to the Service Recipient or destroy
(and certify such destruction in writing if so requested by the Service
Recipient), at Service Recipient’s option, all Service Recipient Data; provided,
however, that the Service Provider will not be required to erase or destroy
Service Recipient Data included in computer files stored securely by the Service
Provider that are created during automatic system backups.

(c)       Notwithstanding anything herein to the contrary, and subject to
Section 5.1, the Service Provider may retain copies of the Materials and the
Service Recipient Data in accordance with policies and procedures implemented by
the Service Provider to comply with applicable Law, professional standards or
reasonable business practice, including document retention policies as in effect
from time to time and in accordance with past practices. Each Party will use
commercially reasonable efforts to provide the other Party with notice of
material modifications to its record retention policies in a timely manner.

ARTICLE III

SERVICE QUALITY; INDEPENDENT CONTRACTOR

Section 3.1   Service Quality.

(a)       The Service Provider will perform the Services in a manner and quality
that is substantially consistent with the Party’s past practice (including as to
quantity) in performing the Services for the Business, and in any event in
compliance with any terms or service levels set forth on the applicable Annex.
The Service Recipient will use the Services in substantially the same manner and
on substantially the same scale as they were used by such Party and its
Affiliates in the past practice of the Business, prior to the Distribution Date.

(b)       Each Party acknowledges and agrees that certain of the Services to be
provided under this Agreement have been, and will continue to be provided (in
accordance with this Agreement and the Annexes hereto) to the Bearings Business
or the Steel Business, as applicable, by Third Parties designated by the Party
responsible for providing such Services hereunder. To the extent so provided,
the Party responsible for providing such Services will use commercially
reasonable efforts to (i) cause such Third Parties to provide such Services
under this Agreement and/or (ii) enable the Party seeking the benefit of such
Services and its Subsidiaries to avail itself of such Services; provided,
however, that if any such Third Party is unable or unwilling to provide any such
Services, the Parties agree to use their commercially reasonable efforts to
determine the manner, if any, in which such Services can best be provided (it
being acknowledged and agreed that any costs or expenses to be incurred in
connection with obtaining a Third Party to provide any such Services will be
paid by the Party to which such Services are provided; provided that the Party
responsible for providing such Services will use commercially reasonable efforts
to communicate the costs or expenses expected to be incurred in advance of
incurring such costs or expenses).

 

-6-



--------------------------------------------------------------------------------

Section 3.2   Independent Contractor; Assets.

(a)       The Parties are independent contractors. All employees and
representatives of a Party and any of its Subsidiaries involved in providing
Services will be under the exclusive direction, control and supervision of the
Party or its Subsidiaries (or their subcontractors) providing such Services, and
not of the Service Recipient. The Party or its Subsidiaries (or their
subcontractors) providing the Services will be solely responsible for
compensation of its employees, and for all withholding, employment or payroll
taxes, unemployment insurance, workers’ compensation, and any other insurance
and fringe benefits with respect to such employees. The Party or its
Subsidiaries (or their subcontractors) providing the Services will have the
exclusive right to hire and fire any of its employees in accordance with
applicable Law. The Service Recipient will have no right to direct and control
any of the employees or representatives of the Party or its Subsidiaries (or
their subcontractors) providing such Services.

(b)       All procedures, methods, systems, strategies, tools, equipment,
facilities and other resources used by a Party, any of its Subsidiaries or any
Third Party service provider in connection with the provision of the Services
hereunder will remain the property of such Party, its Subsidiaries or such
service providers and, except as otherwise provided herein, will at all times be
under the sole direction and control of such Party, its Subsidiaries or such
Third Party service provider. No license under any patents, know-how, trade
secrets, copyrights or other rights is granted by this Agreement or any
disclosure in connection with this Agreement by either Party.

Section 3.3   Uses of Services. The Service Provider will be required to provide
the Services only to the Service Recipient and the Service Recipient’s
Subsidiaries in connection with the Service Recipient’s operation of the
Business. The Service Recipient may not resell any Services to any Person
whatsoever or permit the use of such Services by any Person other than in
connection with the operation of the Business in the ordinary course of
business.

Section 3.4   Transition of Responsibilities. Each Party agrees to use
commercially reasonable efforts to reduce or eliminate its and its Subsidiaries’
dependence on each Service as soon as is reasonably practicable. Each Party
agrees to cooperate with the other Party to facilitate the smooth transition of
the Services being provided to the Service Recipient by the Service Provider.

Section 3.5   Disclaimer of Warranties: Force Majeure.

(a)       Except as expressly set forth in this Agreement: (i) each Party
acknowledges and agrees that the other Party makes no warranties of any kind
with respect to the Services to be provided hereunder; and (ii) each Party
hereby expressly disclaims all warranties with respect to the Services to be
provided hereunder, as further set forth immediately below.

 

-7-



--------------------------------------------------------------------------------

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE SERVICES TO BE PROVIDED
UNDER THIS AGREEMENT WILL BE PROVIDED AS-IS, WHERE-IS, WITH ALL FAULTS, AND
WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY
TO ANY REPRESENTATION OR DESCRIPTION, TITLE OR ANY OTHER WARRANTY WHATSOEVER.

(b)       Notwithstanding anything to the contrary contained in this Agreement,
neither Party will be liable for any interruption, delay or failure to perform
any obligation under this Agreement (but specifically excluding any inability or
failure to pay for Services rendered hereunder) when such interruption, delay or
failure results from causes beyond such Party’s reasonable control, including
any Law or act of any Governmental Authority, riot, terrorism, insurrection or
other hostilities, embargo, fuel or energy shortage, equipment breakdowns, power
failure, pandemic, epidemic, fire, flood, earthquake or act of God, strikes,
lockouts, labor shortages, failure of a Third Party to satisfy its contractual
obligations, or any other similar cause (“Force Majeure Events”); provided,
however, that the affected Party promptly notifies the other Party, in writing,
upon learning of the occurrence of the Force Majeure Event. Subject to
compliance with the foregoing, a Party’s obligations hereunder will be postponed
for such time as its performance is suspended or delayed on account of the Force
Majeure Event and, upon the cessation of the Force Majeure Event, such Party
will use commercially reasonable efforts to resume promptly its performance
hereunder.

ARTICLE IV

FEES; PAYMENT

Section 4.1   Fees. The Service Recipient will pay the Service Provider the Fees
for the Services provided by such Service Provider under this Agreement. The
Fees for the Timken Services are set forth on Annex B and the Fees for the
TimkenSteel Services are set forth on Annex C, in each case, subject to
adjustment for each Term Extension as provided in Section 6.2.

Section 4.2   Taxes. To the extent required or permitted by applicable Law,
there will be added to any Fees due under this Agreement, and each Party agrees
to pay to the other, amounts equal to any taxes, however designated or levied,
based upon such Fees, or upon this Agreement or the Services provided under this
Agreement, or their use, including state and local privilege or excise taxes
based on gross revenue and any taxes or amounts in lieu thereof paid or payable
by the Service Provider hereunder. In the event taxes are not added to an
invoice from the Service Provider hereunder, the Service Recipient is
responsible to remit to the appropriate tax jurisdiction any additional amounts
due including tax, interest and penalty. The Parties will cooperate with each
other to minimize any of these taxes to the extent reasonable. If additional
amounts are determined to be due on the Services provided hereunder as a result
of an audit by a

 

-8-



--------------------------------------------------------------------------------

tax jurisdiction, the Service Recipient hereunder agrees to reimburse the
Service Provider for the additional amounts due including tax, interest and
penalty. The Party obligated to make such reimbursement will have the right to
contest the assessment with the tax jurisdiction at its own expense. The Service
Provider hereunder will be responsible for penalty or interest associated with
its failure to remit invoiced taxes. The Parties further agree that,
notwithstanding the foregoing, neither Party will be required to pay any
franchise taxes, taxes based on the income of the other Party or personal
property taxes on property owned or leased by a Party and used by such Party to
provide Services. Notwithstanding anything else in this Agreement to the
contrary, the obligations of this Section 4.2 will remain in effect until the
expiration of the relevant statutes of limitation.

Section 4.3   Invoices and Payment. Unless otherwise specified in Annex B or
Annex C, within 15 days following the end of each month during the Term (or
within 15 days after receipt of a Third Party supplier’s invoice in the case of
Services that are provided by a Third Party supplier), the Service Provider will
submit to the Service Recipient for payment a written statement of amounts due
under this Agreement for such month. The statement will set forth the Fees, in
the aggregate and itemized, based on the descriptions set forth on Annex B or
Annex C, as the case may be. Each statement will specify the nature of any
amounts due for any Fees as set forth on Annex B or Annex C and will contain
reasonably satisfactory documentation in support of such amounts as specified
therein and such other supporting detail as the Service Recipient may reasonably
require to validate such amounts due.

Section 4.4   Timing of Payment; No Offsets. Unless otherwise specified in Annex
B or Annex C, each Party will pay all amounts due pursuant to this Agreement no
later than 45 days following the end of each month during the Term (or, in the
case of Services that are provided by a Third Party supplier, no later than 45
days following the end of the billing period for such Services) (the “Payment
Due Date”). Neither Party will offset any amounts owing to it by the other Party
or any of its Subsidiaries against amounts payable by such Party hereunder or
any other agreement or arrangement. All timely payments under this Agreement
will be made without early payment discount.

Section 4.5   Non-Payment. If either Party fails to pay the full amount of any
invoice by the Payment Due Date, such failure will be considered a material
default under this Agreement. The remedies provided to each Party by
this Section 4.5 and by Section 6.4 will be cumulative with respect to any other
applicable provisions of this Agreement. Payments made after the date they are
due will bear interest at an annual rate equal to that announced publicly by The
Wall Street Journal as its prime rate plus 2.0% (compounded monthly).

Section 4.6   Payment Disputes. The Service Recipient may object to any amounts
for any Service invoiced to it at any time before, at the time of, or after
payment is made, provided such objection is made in writing to the Service
Provider within 60 days following the end of the Term. The Service Recipient
will timely pay the disputed items in full while resolution of the dispute is
pending; provided, however, that the Service Provider will pay interest at an
annual rate equal to the Prime Rate plus 2.0%

 

-9-



--------------------------------------------------------------------------------

(compounded monthly) on any amounts it is required to return to the Service
Recipient upon resolution of the dispute. Payment of any amount will not
constitute approval thereof. Any dispute under this Section 4.6 will be resolved
in accordance with the provisions of Section 7.8.

ARTICLE V

CONFIDENTIALITY

Section 5.1   Confidentiality. Each Party agrees that the specific terms and
conditions of this Agreement and any information, Service Recipient Data and
Materials conveyed or otherwise received by or on behalf of a Party in
conjunction herewith are confidential and are subject to the terms of the
confidentiality provisions set forth in Section 6.7 of the Separation Agreement.

Section 5.2   Security.

(a)       If either Party (including its Affiliates and their employees,
authorized agents and subcontractors) is given access to the other Party’s
computer systems or software (collectively, “Systems”), premises, equipment,
facilities or data in connection with the Transition Services, the Party given
access (the “Availed Party”) will comply with (and will cause its Affiliates,
and their employees, authorized agents and subcontractors to comply with) all of
the other Party’s policies and procedures in relation to the use and access of
the other Party’s Systems, premises, equipment, facilities or data
(collectively, “Safety and Security Policies”), and will not tamper with,
compromise or circumvent any safety, security or audit measures employed by such
other Party. The Availed Party will access and use only those Systems, premises,
equipment, facilities and data of the other Party for which it has been granted
the right to access and use.

(b)       Each Party will use commercially reasonable efforts to ensure that
only those of its personnel who are specifically authorized to have access to
the Systems, premises, equipment, facilities and data of the other Party gain
such access, and use commercially reasonable efforts to prevent unauthorized
access, use, destruction, alteration or loss of such Systems, premises,
equipment, facilities or data (including, in each case, any information
contained therein), including notifying its personnel of the restrictions set
forth in this Agreement and of the Safety and Security Policies.

(c)       If, at any time, the Availed Party determines that any of its
personnel has sought to circumvent, or has circumvented, the Safety and Security
Policies, that any unauthorized Availed Party personnel has accessed the
Systems, premises, equipment, facilities or data, or that any of its personnel
has engaged in activities that may lead to the unauthorized access, use,
destruction, alteration or loss of, or damage to, premises, facilities,
equipment, data, information or software of the other Party, the Availed Party
will promptly terminate any such person’s access to the Systems, premises,
equipment, facilities or data and promptly notify the other Party. In addition,
such other Party will have the right to deny personnel of the Availed Party
access to its Systems, premises, equipment, facilities or data upon notice to
the Availed Party in the event that the other Party reasonably believes that
such personnel have engaged in any of the activities set

 

-10-



--------------------------------------------------------------------------------

forth above in this Section 5.2(c) or otherwise pose a security concern. The
Availed Party will use commercially reasonable efforts to cooperate with the
other Party in investigating any apparent unauthorized access to such other
Party’s Systems, premises, equipment, facilities or data.

(d)       If any Systems, premises, equipment or facilities of a Party are
damaged (ordinary wear and tear excepted) due to the conduct of the Availed
Party or any of its Affiliates, or their employees, authorized agents or
subcontractors, the Availed Party will be liable to the other Party for all
costs associated with such damage, to the extent such costs exceed any available
insurance proceeds.

ARTICLE VI

TERMINATION

Section 6.1   Term. The term of this Agreement (the “Term”) will commence on the
Distribution Date and end on the earliest to occur of (a) the two-year
anniversary of the Distribution Date, subject to Section 6.2, (b) the date on
which the provision of all Services has been terminated by the Parties pursuant
to Section 6.3 and (c) the date this Agreement is terminated pursuant to
Section 6.4.

Section 6.2   Option to Extend Term. Upon written request from the Service
Recipient delivered to the Service Provider no later than 30 days (or such other
time specified in Annex B or Annex C with respect to such Service), prior to the
end of the Service Term for such Service, the Parties will extend the Service
Term of such Service for up to 90 days (or for such other period specified in
Annex B or Annex C with respect to such Service), on the terms and conditions
contained in this Agreement (such extension, a “Term Extension”). In the event a
Term Extension for a Service would exceed the Term of this Agreement, the Term
of this Agreement will be extended for the duration of the Term Extension. The
Parties agree that, during the Term Extension for a Service, unless otherwise
specified in Annex B or Annex C with respect to such Service, the Fees for such
Service will be increased by an additional 25% of the Fee for such Service set
forth in Annex B or Annex C.

Section 6.3   Partial Termination.

(a)       The Service Recipient will provide no less than 30 days written notice
(unless a shorter time is mutually agreed upon by the Parties or unless
otherwise specified in Annex B or Annex C with respect to a Service) to the
Service Provider of any Services that, prior to the expiration of the Service
Term or Term Extension, are no longer needed from the Service Provider, in which
case this Agreement will terminate as to such Services (a “Partial
Termination”). The Parties will mutually agree as to the effective date of any
Partial Termination.

(b)       In the event of any termination prior to the scheduled expiration of
the Service Term or of any Partial Termination hereunder, with respect to any
terminated Services in which the Fee for such terminated Services is charged as
a flat monthly rate, if termination occurs other than the end of the month,
there will be no proration of

 

-11-



--------------------------------------------------------------------------------

the monthly rate. To the extent any amounts due or advances made hereunder
related to costs or expenses that have been or will be incurred and that cannot
be recovered by the Service Provider, such amounts due or advances made will not
be prorated or reduced and the Service Provider will not be required to refund
to the Service Recipient any prorated amount for such costs or expenses; and the
Service Recipient will reimburse the Service Provider for (i) Service
Recipient’s proportional share of any Third Party costs or charges that are
required to be paid in connection with the provision of any Services and that
cannot be terminated and (ii) any Third Party cancellation or similar charges
incurred as a result of the Service Recipient’s early termination.

Section 6.4   Termination of Entire Agreement. Subject to the provisions
of Section 6.6, a Party will have the right to terminate this Agreement or
effect a Partial Termination effective upon delivery of written notice to the
other Party if the other Party:

(a)       makes an assignment for the benefit of creditors, or becomes bankrupt
or insolvent, or is petitioned into bankruptcy, or takes advantage (with respect
to its own property and business) of any state, federal or foreign bankruptcy or
insolvency act, or if a receiver or receiver/manager is appointed for all or any
substantial part of its property and business and such receiver or
receiver/manager remains undischarged for a period of 30 days; or

(b)       materially defaults in the performance of any of its covenants or
obligations contained in this Agreement (or, in the case of a Partial
Termination, with respect to the Services being terminated) and such default is
not remedied to the non-defaulting Party’s reasonable satisfaction within 45
days after receipt of written notice by the defaulting Party informing such
Party of such default, or if such default is not capable of being cured within
45 days, if the defaulting Party has not promptly begun to cure the default
within such 45-day period and thereafter proceeded with all diligence to cure
the same.

Section 6.5   Procedures on Termination. Following any termination of this
Agreement or Partial Termination, each Party will cooperate with the other Party
as reasonably necessary to avoid disruption of the ordinary course of the other
Party’s and its Subsidiaries’ businesses. Termination will not affect any right
to payment for Services provided prior to termination.

Section 6.6   Effect of Termination. Section 4.1 and Section 4.2 (in each case,
with respect to Fees and Taxes attributable to periods prior to
termination), Section 2.5, Section 3.2, Section 4.3, Section 4.4, Section 4.6,
and Section 6.5, this Section 6.6 and ARTICLE I, ARTICLE V, ARTICLE
VII and ARTICLE VIII will survive any termination of this Agreement. In the
event of a Partial Termination, this Agreement will remain in full force and
effect with respect to the Services which have not been terminated by the
Parties as provided herein. For the avoidance of doubt, the termination of this
Agreement with respect to the Services provided under one Annex, but not the
other Annex, will not be a termination of this Agreement.

 

-12-



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION AND DISPUTE RESOLUTION

Section 7.1   Limitation of Liability.

(a)       No Party nor any of such Party’s Affiliates will be liable, whether in
contract, tort (including negligence and strict liability) or otherwise, for any
special, indirect, punitive, incidental or consequential damages whatsoever that
in any way arise out of, relate to, or are a consequence of, its performance or
nonperformance hereunder, or the provision of or failure to provide any Service
hereunder, including loss of profits, diminution in value, business
interruptions and claims of customers, whether or not such damages are
foreseeable or any Party has been advised of the possibility or likelihood of
such damages.

(b)       Except for Liabilities arising out of or related to the gross
negligence, willful misconduct or bad faith of the defaulting Party or in
respect of Section 5.2(d) or ARTICLE VII, in no event will a Party’s aggregate
liability arising under or in connection with this Agreement (or the provision
of Services hereunder) exceed the Fees paid or payable to such Party from the
other Party pursuant to this Agreement in respect of the Service from which such
Liability flows.

(c)       Each Party will use commercially reasonable efforts to mitigate the
Liabilities for which the other is responsible hereunder.

Section 7.2   Indemnification by TimkenSteel. TimkenSteel will indemnify, defend
and hold harmless each of the Bearings Indemnified Parties for any Liabilities
attributable to any Third-Party Claims asserted against them to the extent
arising from or relating to: (i) any material breach of this Agreement by
TimkenSteel; (ii) any gross negligence, willful misconduct or bad faith by
TimkenSteel, the other TimkenSteel Entities, or its or their employees,
suppliers or contractors, in the provision of the TimkenSteel Services by
TimkenSteel, the other TimkenSteel Entities or its or their employees, suppliers
or contractors pursuant to this Agreement; and (iii) the provision of the Timken
Services by Timken, the other Bearings Entities or its or their employees,
suppliers or contractors, except to the extent that such Third-Party Claims for
Liabilities are Finally Determined to have arisen out of the material breach of
this Agreement, gross negligence, willful misconduct or bad faith of Timken, the
other Bearings Entities or its or their employees, suppliers or contractors in
providing the Timken Services.

Section 7.3   Indemnification by Timken. Timken will indemnify, defend and hold
harmless each of the TimkenSteel Indemnified Parties for any Liabilities
attributable to any Third-Party Claims asserted against them to the extent
arising from or relating to: (i) any material breach of this Agreement by
Timken; (ii) any gross negligence, willful misconduct or bad faith by Timken,
the other Bearings Entities, or its or their employees, suppliers or
contractors, in the provision of the Timken Services by Timken, the other
Bearings Entities or its or their employees, suppliers or contractors pursuant
to this Agreement; and (iii) the provision of the TimkenSteel Services by
TimkenSteel, the other TimkenSteel Entities or its or their employees, suppliers
or contractors, except to

 

-13-



--------------------------------------------------------------------------------

the extent that such Third-Party Claims for Liabilities are Finally Determined
to have arisen out of the material breach of this Agreement, gross negligence,
willful misconduct or bad faith of TimkenSteel, the other TimkenSteel Entities
or its or their employees, suppliers or contractors in providing the TimkenSteel
Services.

Section 7.4   Exclusive Remedy. Except for equitable relief and rights pursuant
to Section 4.2, Section 4.5 or ARTICLE V, the indemnification provisions of this
ARTICLE VII will be the exclusive remedy for breach of this Agreement.

Section 7.5   Risk Allocation. Each Party agrees that the Fees charged under
this Agreement reflect the allocation of risk between the Parties, including the
disclaimer of warranties in Section 3.5(a) and the limitations on liability in
Section 7.1. Modifying the allocation of risk from what is stated here would
affect the Fees that each Party charges, and in consideration of those Fees,
each Party agrees to the stated allocation of risk.

Section 7.6   Indemnification Procedures. All claims for indemnification
pursuant to Section 5.2(d) or this ARTICLE VII will be made in accordance with
the provisions set forth in Article V of the Separation Agreement.
Notwithstanding anything to the contrary hereunder, neither Party may assert
against the other Party or submit to arbitration or legal proceedings any cause
of action, dispute or claim for indemnification which accrued more than two
years after the later of (a) the occurrence of the act or event giving rise to
the underlying cause of action, dispute or claim and (b) the date on which such
act or event was, or should have been, in the exercise of reasonable due
diligence, discovered by the Party asserting the cause of action, dispute or
claim.

Section 7.7   Express Negligence. THE INDEMNITY, RELEASES AND LIMITATIONS OF
LIABILITY IN THIS AGREEMENT (INCLUDING ARTICLE II AND THIS ARTICLE VII) ARE
INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS
TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY
SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF
THE NEGLIGENCE OR GROSS NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE
OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED
PARTIES.

Section 7.8   Dispute Resolution. Except for claims arising under ARTICLE V, any
Dispute arising out of or relating to this Agreement will be resolved as
provided in Article VII of the Separation Agreement.

ARTICLE VIII

MISCELLANEOUS

Section 8.1   Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party.

 

-14-



--------------------------------------------------------------------------------

Section 8.2   Waiver. No failure or delay of any Party in exercising any right
or remedy under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. Any agreement on the part of any Party to any such waiver
will be valid only if set forth in a written instrument executed and delivered
by a duly authorized officer on behalf of such Party.

Section 8.3   Notices. All notices and other communications hereunder will be in
writing and will be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or electronic transmission, upon written
confirmation of receipt by facsimile, e-mail or otherwise, (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier or (c) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder will be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the Party
to receive such notice:

If to Timken:

The Timken Company

4500 Mount Pleasant Street NW

North Canton, Ohio 44720-5450

Attention: Senior Vice President and General Counsel

if to TimkenSteel:

TimkenSteel Corporation

1835 Dueber Avenue, S.W.

Canton, Ohio 44706-2798

Attention: General Counsel

Section 8.4   Entire Agreement. This Agreement, including the Annexes hereto and
the sections of the Separation Agreement referenced herein, constitutes the
entire agreement between the Parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements, negotiations, discussions,
understandings and commitments, written or oral, between the Parties with
respect to such subject matter.

Section 8.5   No Third-Party Beneficiaries. Except to the extent otherwise
provided in ARTICLE VII, nothing in this Agreement or the Ancillary Agreements,
express or implied, is intended to or will confer upon any Person other than the
Parties to this Agreement and such Ancillary Agreements and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement or the Ancillary Agreements.

 

-15-



--------------------------------------------------------------------------------

Section 8.6   Governing Law. This Agreement will be governed by and construed
and enforced in accordance with the substantive Laws of the State of Ohio,
without regard to any conflicts of law provision or rule thereof that would
result in the application of the Laws of any other jurisdiction.

Section 8.7   Assignment. Except as specifically provided in this Agreement,
neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, by either Party without the prior written consent of the other Party
to this Agreement or such rights, interests or obligations being so assigned or
delegated, and any such assignment without such prior written consent will be
null and void. If any Party to this Agreement (or any of its successors or
permitted assigns) (a) will consolidate with or merge into any other Person and
will not be the continuing or surviving corporation or entity of such
consolidation or merger or (b) will transfer all or substantially all of its
properties and/or Assets to any Person, then, and in each such case, the Party
(or its successors or permitted assigns, as applicable) will ensure that such
Person assumes all of the obligations of such Party (or its successors or
permitted assigns, as applicable) under this Agreement and all applicable
Ancillary Agreements, in which case the consent described in the previous
sentence will not be required.

Section 8.8   Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained in this Agreement.

Section 8.9   Execution in Counterparts. This Agreement may be executed in one
or more counterparts, and by the different Parties in separate counterparts,
each of which when executed will be deemed to be an original but all of which
taken together will constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
portable document format (PDF) will be as effective as delivery of a manually
executed counterpart of any such Agreement.

Section 8.10   Rules of Construction. Interpretation of this Agreement will be
governed by the following rules of construction: (a) words in the singular will
be held to include the plural and vice versa and words of one gender will be
held to include the other gender as the context requires, (b) references to the
terms Article, Section, paragraph, clause, Exhibit and Schedule are references
to the Articles, Sections, paragraphs, clauses, Exhibits and Schedules of this
Agreement unless otherwise specified, (c) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this

 

-16-



--------------------------------------------------------------------------------

entire Agreement, including the Annexes, Schedules and Exhibits hereto,
(d) references to “$” will mean U.S. dollars, (e) the word “including” and words
of similar import when used in this Agreement will mean “including without
limitation,” unless otherwise specified, (f) the word “or” will not be
exclusive, (g) the word “will” will be construed to have the same meaning and
effect as the word “shall”; (h) references to “written” or “in writing” include
in electronic form, (i) provisions will apply, when appropriate, to successive
events and transactions, (j) the table of contents and headings contained in
this Agreement are for reference purposes only and will not affect in any way
the meaning or interpretation of this Agreement, (k) the Parties have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or burdening either Party by virtue of the authorship
of any of the provisions in this Agreement or any interim drafts of this
Agreement, and (l) a reference to any Person includes such Person’s successors
and permitted assigns.

Section 8.11   Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns;
provided, however, that the rights and obligations of either Party under this
Agreement will not be assignable by such Party without the prior written consent
of the other Party. The successors and permitted assigns hereunder will include
any permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).

Section 8.12   Performance. Each Party will cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary of such Party.

Section 8.13   No Public Announcement. Neither Timken nor TimkenSteel will,
without the approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that either Party is obligated by Law or the rules of any
regulatory body, stock exchange or quotation system, in which case the other
Party will be advised and the Parties will use commercially reasonable efforts
to cause a mutually agreeable release or announcement to be issued; provided,
however, that the foregoing will not preclude communications or disclosures
necessary to implement the provisions of this Agreement or to comply with
applicable Law, accounting and SEC disclosure obligations or the rules of any
stock exchange.

[Signatures on Following Page]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

THE TIMKEN COMPANY

By:  

 

/s/ Philip D. Fracassa

Name:

  Philip D. Fracassa

Title:

  Chief Financial Officer

TIMKENSTEEL CORPORATION

By: 

 

/s/ Christopher J. Holding

Name:

  Christopher J. Holding

Title:

 

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

Annex A

AUTHORIZED REPRESENTATIVES

TIMKEN

The Timken Company

4500 Mt. Pleasant Street, NW

North Canton, Ohio 44720

 

Douglas H. Smith

  

Richard M. Boyer

Product Line Vice President – Tapered Roller Bearings

  

Vice President – Manufacturing

Douglas.h.smith@timken.com

  

Richard.boyer@timken.com

(234) 262-2055

  

(234) 262-3722

Sandra L. Rapp

  

Ted Mihaila

Vice President – Information Technology

  

Senior Vice President & Controller

Sandra.rapp@timken.com

  

ted.mihaila@timken.com

(234) 262-2311

  

(234) 262-4198

Douglas C. Nelson

  

Vice President – Total Rewards

  

Douglas.c.nelson@timken.com

  

(234) 262-7015

  

TIMKENSTEEL

TimkenSteel Corporation

1835 Dueber Avenue, SW

Canton, Ohio 44706

 

Raymond V. Fryan

  

James M. Gresh

Vice President – Technology and Quality

  

Vice President – Strategy and International

Raymond.fryan@timkensteel.com

  

James.gresh@timkensteel.com

(330) 471-3571

  

(330) 471-6787

Richard E. Hawkins

  

Amanda J. Sterling

Vice President – Information Technology

  

Vice President and Corporate Controller

Rick.hawkins@timkensteel.com

  

Amanda.sterling@timkensteel.com

(330) 471-3591

  

(330) 471-4227

Eric D. Murray

  

General Manager – Total Rewards

  

Eric.murray@timkensteel.com

  

(330) 471-3290

  



--------------------------------------------------------------------------------

Annex B

TIMKEN SERVICES AND FEES

Timken will provide TimkenSteel the following specific services as requested by
TimkenSteel on the terms specified in this Annex B.

Section B.1

 

 

Engineering

Services

 

  

Description

 

       

Fee(s)

 

  

Service Term

 

Global labs and assets   

ASPEX lab – Timken will provide services related to ASPEX sample prep,
processing, analysis until the TimkenSteel Lab is operational or for the term
indicated. Includes three Aspex units and preparation equipment.

 

TimkenSteel associates to operate equipment and to conduct related activities.

 

       $9,675 per month    9 months   

Steel storage capacity - Timken will allow current steel being stored to remain
until TimkenSteel storage is ready to transfer steel into new facility or for
the term indicated.

 

       No fee    9 months   

Corrosion laboratory - Timken will provide services related to corrosion testing
until the TimkenSteel lab is operational or for the term indicated.

 

TimkenSteel associates to operate equipment and to conduct related activities.

 

       $2,700 per month    9 months   

Electron microscopy lab - Timken will provide services related to SEM analysis
until the TimkenSteel Lab SEM is operational or for the term indicated.

 

       $2,250 per month    9 months



--------------------------------------------------------------------------------

 

Engineering

Services

 

  

Description

 

       

Fee(s)

 

  

Service Term

 

    

Mechanical testing lab - Timken will provide services related to Mechanical Test
until the TimkenSteel lab is operational or for the term indicated. Includes MTS
frame, and RR Moore test rig.

 

TimkenSteel associates to operate equipment and to conduct related activities.

 

       $717 per month    9 months   

Gleeble – Timken will provide facility / occupation related services related to
Gleeble until the TimkenSteel Lab is operational or for the term indicated.

 

TimkenSteel associates will be providing services while on site at WHQ. Timken
associates may operate facilities when not being used by TimkenSteel or during
off shift.

 

       $533 per month    9 months   

Heat treat laboratory - Timken will provide services related to Heat Treatment
until the TimkenSteel lab is operational or for the term indicated.

 

       $480 per month    9 months   

Ultrasonic laboratory - Timken will provide services related to UT testing and
analysis of related results until the TimkenSteel lab is operational or for the
term indicated. Note – focus is Sonix1.

 

       $11,250 per month    9 months

 

B-2



--------------------------------------------------------------------------------

 

Engineering

Services

 

  

Description

 

       

Fee(s)

 

  

Service Term

 

    

Melting laboratory - Timken will provide services related to VIM Melting until
the TimkenSteel Lab is operational or for the term indicated.

 

TimkenSteel associates to operate equipment and to conduct related activities.

 

       $5,600 per month    9 months   

Rolling Mill - Timken will provide services related to Test Rolling until the
TimkenSteel Lab is operational or for the term indicated.

 

       $2,000 per month    9 months   

Data Transfer – Data transfer for Aspex, SEM, UT and Gleeble assets.

 

       No fee    9 months   

Machinability Broaching – Timken will provide services related to machinability
testing utilizing the broach.

 

TimkenSteel associates to operate equipment and to conduct related activities.

 

       $1,000 per month    9 months   

Laboratory maintenance & repairs – for items beyond normal wear and tear.

 

       Actual costs on a Time and Material basis    9 months Associate Access to
WHQ   

Associate Access – Timken will provide associates access to the necessary
laboratories for purposes of the Services hereunder.

 

Lab Associates – Treat as contingents, sign in at front desk

 

All other TimkenSteel Associates – Treat as visitors

 

       No fee    9 months

 

B-3



--------------------------------------------------------------------------------

 

Engineering

Services

 

  

Description

 

       

Fee(s)

 

  

Service Term

 

Technical archives    Library services - Timken will provide reasonable access
to library catalog documents that are part of the Steel Business.        $750
per month    6 months

Section B.2

 

1. TimkenSteel may extend the Service Term for the Services provided under this
Section B.2 by delivering a written request to Timken 90 days prior to the end
of the Service Term for such Service.

 

 

Finance and

Facilities

Services

 

  

Description

 

       

Fee(s)

 

  

Service Term

 

Payroll

  

FTS payroll services - Timken will provide all aspects of payroll processing for
TimkenSteel company active associates and retirees consistent with existing
practices. Includes all internal customer support and external vendor
management.

 

TimkenSteel will provide notice to Timken of TimkenSteel’s intention to
discontinue use of the payroll services no later than 90 days prior to
terminating its use of the payroll services.

 

       $23,000 per month    19 months Finance and accounting support   

Financial Close Support - After the Separation, TimkenSteel will require support
from certain associates in Timken’s finance and accounting function to
participate in TimkenSteel’s annual financial close process. The support tasks
required are for the legal entities involved in the Separation and include but
are not limited to:

 

      

No fee;

TimkenSteel will reimburse Timken for any non-labor out-of-pocket expenses
incurred in the provision of this support.

   8 months

 

B-4



--------------------------------------------------------------------------------

 

Finance and

Facilities

Services

 

  

Description

 

       

Fee(s)

 

  

Service Term

 

    

• Q2 and year-end financial closing

• Q2 and year-end financial carve-out activities

• Legal entity and business performance reporting

• Preparation of special tax reporting packages

• Preparation of special external reporting packages

• Preparation of special unit reporting packages

Terms of Support

• Service will be provided during normal business hours in the location of the
associate providing the support.

• Timken and TimkenSteel will designate a contact point for services, and all
questions and information requests will be submitted and addressed through these
contact points.

• Timken and TimkenSteel will identify senior members of their respective
finance and accounting organizations to act as escalation points to resolve
disputes regarding the provision of this service.

             

FTS

   Accounts receivable and related services – Timken will provide, using
FTS/TERI operations, services related to accounts receivable claims initiation,
cash application, past due follow up, and related transactional processing
services consistent with existing practices.        $11,220 per month    18
months

 

B-5



--------------------------------------------------------------------------------

 

Finance and

Facilities

Services

 

  

Description

 

       

Fee(s)

 

  

Service Term

 

    

TSBMR document processing – Timken will provide, using FTS/TERI operations,
services related to transactional processing of all TSMBR processing tasks
related to accounts payable and accounts receivable consistent with existing
practices.

 

       $5,610 per month    18 months   

Vendor invoice processing – Timken will, using FTS/TERI operations, post vendor
invoices to the accounts payable system consistent with existing practices.

 

       $3,740 per month    18 months   

Purchasing admin – Timken will, using FTS/TERI operations, continue to support
purchasing administration tasks consistent with existing practices.

 

       $935 per month    18 months   

Laptop leasing admin – Timken will, continue to manage the TimkenSteel laptop
leasing program consistent with existing practices.

 

       $935 per month    18 months

UK support

  

UK finance support – Timken UK Limited will provide finance and accounting
support in the UK and will participate in TimkenSteel’s monthly financial close
process. The support tasks required include:

• Monthly vendor payments and purchase requisitions

• Management of lease contracts and payments

• Quarterly VAT returns and payments

• Management of statutory accounts and statutory tax preparation

 

       $3,000 per month    12 months

 

B-6



--------------------------------------------------------------------------------

 

Finance and

Facilities

Services

 

  

Description

 

       

Fee(s)

 

  

Service Term

 

    

• Preparation of tax and year-end reporting packages

• Management of Pension and FASB 87

• Payroll for local associates and year end payroll submissions

• Management of local associate expenses, credit cards, and insurance

• Record retention for TimkenSteel

• Monthly general ledger account reconciliations per Corporate policy

• Monthly load of financial results into HFM for consolidation

 

             

 

B-7



--------------------------------------------------------------------------------

Section B.3

 

1. TimkenSteel may extend the Service Term for the Services provided under this
Section B.3 by delivering a written request to Timken 90 days prior to the end
of the Service Term for such Service.

 

Information

Technology

Services

 

  

Description

 

       

Fee(s)

 

  

Service

Term

 

EDI   

GenTran EDI systems – Timken will provide continued access, use and production
support of services relating to GenTran systems, including: set up of new
trading partners, changes to existing partners, responding to inquiries,
ensuring that requirements and updates are met, mapping and integration of EDI
data to internal systems and providing secure environments.

 

       $2,900 per month    24 months

 

B-8



--------------------------------------------------------------------------------

Information

Technology

Services

 

  

Description

 

       

Fee(s)

 

  

Service

Term

 

Mainframe support   

Mainframe environment support - Timken will provide continued access, use and
production support of services relating to the mainframe environment, including,
but not limited to maintenance and operational support for the mainframe
application, interfaces, batch jobs, vendor/third party management, access,
security, version and change control, patches and updates, performance tuning,
database support, hosting, and level 2/3 help desk support for the mainframe
system. Mainframe environment support does not include Millennium application
licensing and related costs which will be paid by TimkenSteel.

 

Timken will provide notice to TimkenSteel of Timken’s intention to discontinue
use of the mainframe services no later than 90 days prior to terminating its use
of the mainframe services. If TimkenSteel determines to continue use of the
mainframe services, it would be obligated to enter into a separate contract with
the third party mainframe service provider.

       $38,080 per month for the first 18 months. Rates and utilization levels
to be reviewed and adjusted after the first 18 months based on the percent
active user population and mainframe cost base.    24 months

 

B-9



--------------------------------------------------------------------------------

Information

Technology

Services

 

  

Description

 

       

Fee(s)

 

  

Service

Term

 

Overall support

  

Application and infrastructure support services - Timken will provide
application and infrastructure support services including, but not limited to:

• Information security hardware, software, processes and tools (firewalls,
scanning, monitoring);

• Resources to support OnBase related document processing

• Internet, server support, and database support

• SharePoint

• Mobility environment (MDM service, Mobile Iron)

• Data communications networks

• Application development and maintenance support including Payroll, HRIS,
Recruiting, Benefits Administration, Kronos, Timken Supplier Network, Extensity,
SAP (including Basis), HCM, Hyperion and AR Securitization/Subledger

• Systems integration/ middleware (MQSeries, BEA, and other related systems)

• Unified Communications including telephone forwarding to new Bearing phone
numbers and email forwarding to new Steel email accounts

• Other applications as requested by TimkenSteel

       No fees will be charged for the months of July and August 2014. From the
period of September 2014 through January 2015, fees will be $22,400 per month
for up to 320 hours of support per month across all functions (no more than 80
hours per month allocated to HR and Payroll functions). Additional hours beyond
January 2015 will be charged at $70 per hour up to 160 hours per month (no more
than 40 hours per month allocated to HR and Payroll functions), and will be
reconciled monthly. Extension will be based on January 15 conditions.    12
months

 

B-10



--------------------------------------------------------------------------------

Section B.4

 

Employee

Benefits

Services

 

  

Description

 

       

Fee(s)

 

  

Service Term

 

Expatriate Health Insurance    Expatriate Health Insurance Services - Timken
will provide expatriate health insurance coverage through its fully insured
arrangement with Aetna International for the benefit of Alex Reid, a TimkenSteel
expatriate.        $1,758 per month    18 months. No extension permitted

 

B-11



--------------------------------------------------------------------------------

Annex C

TIMKENSTEEL SERVICES AND FEES

TimkenSteel will provide Timken the following specific services as requested by
Timken on the terms specified in this Annex C.

Section C.1

 

Engineering

Services

   Description    Fee(s)    Service Term Global labs and assets    Gleeble –
TimkenSteel to provide services while on site at WHQ.    $2,000 per month    6
months    Melting – TimkenSteel to provide services while on site at WHQ.   
$1,500 per heat    9 months    Rolling Mill – TimkenSteel to provide services
while on site at WHQ.    $500 per heat    9 months    Chemistry laboratory –
TimkenSteel will provide services related to Chemical analysis.    $8,000 per
month    3 months    Laboratory maintenance & repairs – for items beyond normal
wear and tear of machines.    Actual costs on a Time and Material basis    9
months

Section C.2

 

Operations

Services

   Description    Fee(s)    Service Term Central tube yard   

Central tube yard services – TimkenSteel will provide services, facilities and
utilities for storage and operations as described in Schedule C.2 until the
Timken tube yard move is completed or for the term indicated.

 

Timken will provide notice to TimkenSteel of Timken’s intention to extend this
services no later than 90 days prior to the expiration of these services.

   $12.89 per process ton. (A daily process ton total is the summation of all
tons received into the storage yard plus all tons pulled from the storage yard
which are accounted for in the Timken SAP system. Timken has responsibility for
all destination freight costs from the storage yard.)    9 months

 



--------------------------------------------------------------------------------

Operations

Services

   Description    Fee(s)    Service Term GRP    Electricity – TimkenSteel will
supply electricity to the GRP facility until separate Timken supply is in place
   Fixed electricity rate to be based on current process/contract. (Metered
volume from the Canton District Electric invoice based upon the firm GS-4 tariff
rate. Electricity usage will be determined based on existing meter into GRP)   
12 months; No extension permitted      Natural gas – TimkenSteel will supply
natural gas to the GRP facility until separate Timken supply is in place – this
supply arrangement will not exceed the term indicated    Fixed natural gas rate
to be based on current process/contract. (Timken is currently charged for the
total combined volume of natural gas metered at two locations: main building and
heat treat. The total charge will be based upon the NYMEX settle rate for
natural gas each month)    4 months; No extension permitted      Potable water –
TimkenSteel will supply potable water to the GRP facility until separate Timken
supply is in place – this supply arrangement will not exceed the term indicated
   Fixed water rate to be based on current process/contract. (GRP is currently
charged for water usage costs through a combination of sub-meter actual and
agreed upon allocations.) Water usage will be determined based on existing meter
into GRP    4 months; No extension permitted

 

C-2



--------------------------------------------------------------------------------

Section C.3

 

  1. Timken may extend the Service Term for the Services provided under this
Section C.3 by delivering a written request to TimkenSteel 90 days prior to the
end of the Service Term for such Service.

 

Finance and

Facilities

Services

   Description    Fee(s)    Service Term Finance and accounting support   

Financial Close Support - After the Separation, Timken will require support from
certain associates in TimkenSteel’s finance and accounting function to
participate in Timken’s annual financial close process. The support tasks
required are for the legal entities involved in the Separation and include but
are not limited to:

• Q2 and year-end financial closing

• Q2 and year-end financial carve-out activities

• Legal entity and business performance reporting

• Preparation of special tax reporting packages

• Preparation of special external reporting packages

• Preparation of special unit reporting packages

 

Support for the closing activities will require participation by business
employees who immediately prior to the Separation were employed by the following
legal entities:

  

No fee;

 

Timken will reimburse TimkenSteel for any non-labor out-of-pocket expenses
incurred in the provision of this support

   8 months

 

C-3



--------------------------------------------------------------------------------

Finance and

Facilities

Services

   Description    Fee(s)    Service Term     

• TimkenSteel

• EDC, Inc.

• TSB Metal Recycling LLC

• Timken Communications Company

• Timken Boring Specialties LLC

 

Terms of Support

• Service will be provided during normal business hours in the location of the
associate providing the support.

• Timken and TimkenSteel will designate a contact point for services, and all
questions and information requests will be submitted and addressed through these
contact points.

• Timken and TimkenSteel will identify senior members of their respective
finance and accounting organizations to act as escalation points to resolve
disputes regarding the provision of this service.

 

          Facilities Services   

Storage – BIC basement – TimkenSteel will allow certain designated areas to be
used for short-term storage of Timken’s records and files and space for the
Travel department agents of BCD. The designated areas include the Engineering
vault (BIC1F), the vault formerly used by Payroll (BIC1U), the Communications
vault (BIC1V) and Travel department area of 1000 sq. ft.

 

  

BIC1F - $1,106 per month

BIC1U - $304 per month

BIC1V - $231 per month

Travel - $667 per month

   18 months

 

C-4



--------------------------------------------------------------------------------

Section C.4

 

Information

Technology

Services

   Description    Fee(s)    Service Term Overall support   

Application and infrastructure support services - TimkenSteel will provide
application and infrastructure support services including, but not limited to:

• Information security hardware, software, processes and tools (firewalls,
scanning, monitoring);

• Resources to support OnBase related document processing

• Internet, server support, and database support

• SharePoint

• Mobility environment (MDM service, Mobile Iron)

• Data communications networks

• Application development and maintenance support including Payroll, HRIS,
Recruiting, Benefits Administration, Kronos, Timken Supplier Network, Extensity,
SAP (including Basis), HCM, Hyperion and AR Securitization/Subledger

• Systems integration/middleware (MQSeries, BEA, and other related systems)

• Unified Communications including telephone forwarding to new Timken phone
numbers and email forwarding to new TimkenSteel email accounts

• Other applications as requested by Timken

 

   No fees will be charged for the months of July and August 2014. Beginning
September 2014, additional fees will be charged at $70 per hour up to 160 hours
per month, and will be reconciled monthly. Extension will be based on September
2014 conditions.    12 months

 

 

C-5



--------------------------------------------------------------------------------

SCHEDULE C.2

CENTRAL YARD COMMERCIAL TERMS

Scope of Service: TimkenSteel will provide steel storage and product processing
services to Timken for steel products that TimkenSteel delivers directly to the
Central Yard pursuant to a TimkenSteel order (the “Product”).

 

1. Location:

All storage and processing of the Product will be completed within the footprint
of the area defined and identified as the “Central Yard” at the TimkenSteel –
Gambrinus steel storage yard.

 

2. Processing Services:

TimkenSteel will provide the following Product processing services:

 

  a. Receiving the Product into the Central Yard and acknowledging receipt in
Timken’s SAP system;

 

  b. Storing the Product within the Central Yard, and maintaining mill-supplied
identification and segregation of the Product;

 

  c. Acknowledging, in Timken’s SAP system, of requests for Product transfers
and Product shipments;

 

  d. Pulling from inventory and repackaging Product (including re-bundling,
measuring and tagging) to meet Product transfer requirements of SAP signals;

 

  e. Re-bundling, measuring, tagging and placing in a storage location all
residual Product from the repackaged Product;

 

  f. Recording, in Timken’s SAP system, all transactions created in the pulling
of the Product;

 

  g. Providing logistics services, including obtaining transportation for the
Product and loading the Product onto trucks for shipment. Carriers are to be
selected and scheduled using a routing guide and procedure provided by Timken.

For the avoidance of doubt, the processing services do not apply to steel that
is returned to either TimkenSteel or the Central Yard by Timken.

 

3. Product Service Lead Times:

 

  a. Receipt of the Product: The Product will be stored in the Central Yard and
acknowledged in Timken’s SAP system within 24 hours of receipt.

 

  b. Processing of the Product: The Product will be available for shipment and
all transactions will be acknowledged in Timken’s SAP system within seven days
of an SAP signal.



--------------------------------------------------------------------------------

4. Freight:

Timken will be responsible for all incoming and outgoing freight charges
relating to the Product. Unless otherwise specified freight terms will be
Collect.

 

5. Product Ownership:

Title of the Product will transfer from TimkenSteel to Timken upon receipt of
the Product into the Central Yard. All Product stored and processed within the
Central Yard will be owned by Timken. Timken will retain ownership of all
printers and bar code readers utilized within the Central Yard.

 

6. Quality:

TimkenSteel will utilize Timken’s global quality tracking system to address
quality issues resulting from the services provided pursuant to this Schedule
C.2.